United States Court of Appeals
                       For the First Circuit


No. 19-2005

                 STUDENTS FOR FAIR ADMISSIONS, INC.,

                        Plaintiff, Appellant,

                                 v.

              PRESIDENT AND FELLOWS OF HARVARD COLLEGE,

                        Defendant, Appellee.


                            ERRATA SHEET

     The opinion of this Court, issued on November 12, 2020, is
amended as follows:

     On page 1, line 35, replace "Elliot" with "Elliott"

     On page 4, line 28, replace "Keffe" with "Keefe"

     On page 14, line 8 of footnote 11, replace "Schools" with
"School"

     On page 100, line 6 of footnote 43, insert "the" between
"called" and "marginal"

     On page 101, line 9, replace "SFFA'" with "SFFA's"